390 F.2d 663
Raleigh H. LAWHON, as President of R. H. Lawhon Groves, Inc., et al., Appellants,v.UNITED STATES of America and Frank W. Bown, Special Agent of the Internal Revenue Service, Appellees.
No. 24763.
United States Court of Appeals Fifth Circuit.
March 21, 1968.
Motion for Reconsideration Denied June 13, 1968.

Appeal from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Judge.
Norman H. Lipoff, Thomas D. Aitken, Michel G. Emmanuel, H. Diane Breithaupt, Carlton, Fields, Ward Emmanuel, Smith & Cutler, Tampa, Fla., for appellants.
William A. Meadows, Jr., U. S. Atty., Tampa, Fla., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John M. Brant, John P. Burke, Attys., Dept. of Justice, Washington, D. C., for appellees.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
It appearing without dispute that the books and records of the Lawhon corporations, which were the subject of the order to produce entered by the trial court in this case, have long since been produced and have subsequently been returned to the corporations, there is nothing on this appeal for this court to decide.


2
The appeal is dismissed for mootness.

ON MOTION FOR RECONSIDERATION

3
The motion for reconsideration is denied. This motion, in effect, seeks to have this court give an advisory opinion as to the admissibility in evidence of the records or their product in the event of a subsequent criminal trial. Such event may not occur. This court passes no judgment on the question whether, if the mooted records are used in a subsequent prosecution of the taxpayers, if there be one, their introduction would be forbidden as violating the constitutional rights of the defendants.